FROM HILLSBOROUGH CIRCUIT COURT.
By the express terms of the contract made by Bishop on behalf of his firm, Elliott was to do nothing but forward the goods by express to their house in Reading, Pa.; and upon doing that he was to receive pay for them at the price already settled and agreed upon. It is said the defendants had a right to examine the goods after their arrival at Reading before paying the bill, and that by marking it "C. O. D." the plaintiff placed a condition upon the delivery which he had no right to impose. What ground is there for such a claim as that? The defendants had already examined the goods once carefully, piece by piece, at Manchester: what occasion or what right had they to go through the same ceremony again? Everything respecting the property was settled by Bishop at Manchester, even to the mode in which it should be forwarded to Reading. Suppose the defendants had been allowed to open the package and examine the goods before paying the sum they had already agreed to pay upon their arrival: what was there in the contract, by which they had already bound themselves to pay the sum of $58.65, to be revised or altered? Their contract was, in legal effect, to pay upon the arrival of the goods, and marking the bill "C. O. D." was no more than a proper and justifiable measure on the part of the plaintiff to secure the performance of this contract by the defendants.
I think the court was right in both cases; and I place my judgment on the ground that the rulings and orders to which exception was taken had no other or greater effect than to carry out and enforce the contract which the parties had made for themselves, according to their obvious understanding and intent.